          Case 1:20-cv-01265-NONE-SAB Document 15 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   HENDRIK BLOCK,                                     Case No. 1:20-cv-01265-NONE-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                        SHOW CAUSE WHY DEFENDANT K & K
13           v.                                         SISTERS , LLC SHOULD NOT BE
                                                        DISMISSED FROM THIS ACTION FOR
14   K & K SISTERS, LLC, et al.,                        FAILURE TO SERVE IN COMPLIANCE
                                                        WITH RULE 4(m)
15                  Defendants.
                                                        FIVE DAY DEADLINE
16

17          Plaintiff filed this action alleging violation of the Americans With Disabilities Act on

18 September 3, 2020, against 3K Investment Company, LLC and K & K Sisters, LLC. (ECF No.

19 1.)    The summons and an order setting the mandatory scheduling conference issued on

20 September 8, 2020, and informed Plaintiff that she was to “diligently pursue service of the

21 summons and complaint” and “promptly file proofs of the service.” (ECF No. 3 at 1.) Plaintiff

22 was referred to Rule 4 of the Federal Rules of Civil Procedure regarding the requirement of

23 timely service of the complaint. (Id. at 1-2.) Further, Plaintiff was advised that “[f]ailure to

24 comply may result in the imposition of sanctions, including dismissal of unserved Defendants.”

25 (Id. at 2.)

26          Plaintiff filed a first amended complaint on October 19, 2020, adding Defendant Jack

27 Terzian as a defendant and the summons issued on October 20, 2020. (ECF Nos. 4, 5.) On

28 November 17, 2020, an order issued requiring Plaintiff to notify the court of the status of service


                                                    1
          Case 1:20-cv-01265-NONE-SAB Document 15 Filed 01/13/21 Page 2 of 2


 1 on the defendants. (ECF No. 6.) Plaintiff filed a notice of service and requested the scheduling

 2 conference be continued on November 20, 2020. (ECF No. 7.) Plaintiff sought an additional

 3 thirty days to serve the summons and complaint. (Id.) On November 20, 2020, an order issued

 4 granting Plaintiff’s request and she was provided with an additional thirty days to serve the

 5 complaint. (ECF No. 8.) More than thirty days have passed and Plaintiff has not filed a proof of

 6 service showing that Defendant K & K Sisters, LLC has been served with the summons and

 7 complaint.

 8          Rule 4(m) of the Federal Rules of Civil Procedure addresses the time requirements for

 9 service of the complaint in civil cases. Rule 4(m) provides:

10          If a defendant is not served within 90 days after the complaint is filed, the court--
            on motion or on its own after notice to the plaintiff--must dismiss the action
11          without prejudice against that defendant or order that service be made within a
            specified time. But if the plaintiff shows good cause for the failure, the court must
12          extend the time for service for an appropriate period.
13          Accordingly, Plaintiff is HEREBY ORDERED to show cause in writing within five (5)

14 days from the date of service of this order why Defendant K & K Sisters, LLC should not be

15 dismissed from this action for failure to serve the complaint in compliance with Rule 4(m) of the

16 Federal Rules of Civil Procedure.

17
     IT IS SO ORDERED.
18

19 Dated:     January 13, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                     2
